Citation Nr: 1036649	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  08-25 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Whether new and material evidence has been presented to reopen 
the claim of service connection for residuals of fractures of 
each femur.


REPRESENTATION

Veteran represented by:	Stacy Garrick Zimmerman, Esq.   


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel






INTRODUCTION

The Veteran, who is the Appellant, served on active duty from 
November 1967 to November 1969.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in December 2006 of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

Service connection for the claimed disability was previously 
denied by the RO in an unappealed rating decision in May 1976.  
The question of whether new and material evidence has been 
presented to reopen the claim must be addressed in the first 
instance by the Board, regardless of the RO's determination.  

The reopened claim of service connection is REMANDED to the RO.  


FINDINGS OF FACT

1.  In an unappealed rating decision in May 1976, the RO denied 
service connection for residuals of fractures of each femur on 
grounds that the disabilities pre-existed service and were not 
aggravated by service.  

2.  The additional evidence presented since the rating decision 
in May 1976 relates to an unestablished fact necessary to 
substantiate the claim of service connection and raises a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been presented, and the claim of 
service connection for residuals of fractures of each femur is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

In light of the reopening of the claim of service connection, 
further discussion here of compliance with the VCAA with regard 
to the claim to reopen is not necessary. 

Application to Reopen the Claim of Service Connection 

In a rating decision in May 1976, the RO denied service 
connection for residuals of fractures of each femur on grounds 
that the disabilities pre-existed service and were not aggravated 
by service.  After the Veteran was notified of the adverse 
determination, he did not appeal the denial of the claim and the 
rating decision became final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

Evidence Previously Considered

The evidence of record at the time of the May 1976 rating 
decision consisted of the service treatment records, which 
included a notation on the enlistment physical examination of a 
history of bilateral femur fractures and complaints of bilateral 
hip pain in December 1967 and in January 1968.  In January 1968, 
the Veteran was placed on permanent physical profile with 
limitations. 






Legal Standard to Reopen a Claim 

Although the prior rating decision became final, the claim may 
nevertheless be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.

As the Veteran's application to reopen the claim of service 
connection was received after August 2001, the current regulatory 
definition of new and material evidence applies.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Regardless of how the RO ruled on the question of reopening, the 
Board must decide the matter on appeal, because reopening is a 
threshold jurisdictional question for the Board.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial).

Evidence is presumed credible for the purposes of reopening a 
claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
presumption is rebuttable when the evidentiary assertion is 
inherently incredible.  See King v. Brown, 5 Vet. App. 19, 21 
(1993) (evidentiary assertions are presumed true except when the 
evidentiary assertion is inherently incredible or when the fact 
asserted is beyond the competence of the person making the 
assertion). 






Additional Evidence 

The additional evidence presented since the rating decision in 
May 1976 includes VA records, private medical records, statements 
from the Veteran, a copy of a newspaper article about a pre-
service accident, copies of letters to and from the insurance 
company regarding the Veteran's job accident, copies of medical 
literature, statements from the Veteran's family, and the 
Veteran's statement in July 2008.

As the claim was previously denied because the bilateral 
disability pre-existed service  and was not aggravated by 
service, for the evidence to be new and material, it must relate 
to the unestablished fact, that is, it must tend to show that the 
bilateral disability was aggravated by service.  

In February 2007, a VA orthopedic resident stated that the 
Veteran's bilateral fractures were probably worsened by active 
duty.  This evidence relates to the unestablished fact needed to 
substantiate the claim, that is, aggravation of a pre-existing 
condition, the absence of which was the basis for the previous 
denial of the claim, and raises a reasonable possibility of 
substantiating the claim.  This evidence is therefore new and 
material, and the claim of service connection for residuals of 
fractures of each femur is reopened.  


ORDER

As new and material evidence has been presented, the claim of 
service connection for residuals of fractures of each femur is 
reopened. To this extent only the appeal is granted. 






REMAND

Before deciding the claim on the merits, further procedural 
development is needed.  In the statement of the case, the RO 
notified that the Veteran that the additional evidence was not 
new and material.  

As the Board has reopened the claim, the RO must first consider 
the claim on the merits based on all the evidence of record. 

Accordingly, the case is REMANDED for the following:

Adjudicate the claim of service connection 
by aggravation for residuals of fractures 
of each femur on the merits, considering 
all the evidence of record, and applying 
38 C.F.R. § 3.306.  If the benefit sought 
is denied, provide the Veteran and his 
attorney a supplemental statement of the 
case and returned the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


